Reinhard, J.
Appellants’• counsel ask us to reverse this case on the evidence. In their original brief they entirely fail -to point out wherein the evidence is insufficient. This omission they seek to supply in their reply brief; but counsel should have stated their reasons *700more explicitly in their opening brief. We have, however, examined the evidence and find it sufficient to sustain the verdict. The appellee leased to the appellants certain real estate for the term of one year. After the term expired the appellants held over and paid rent to appellee, which was received by her. There is a conflict in the evidence as to whether this holding over was under the original tenancy, or whether a new contract was entered into between the parties for another specified term. The jury found the holding over was under a new agreement. There is evidence to support this finding.
Judgment affirmed.